PRYOR, Senior Judge,
dissenting:
In our review of a claim of ineffective assistance of counsel, appellant asks us to remand the case to the trial court for a second hearing regarding trial counsel’s actions, and to declare a procedural approach as to prejudice to the accused, which is without precedent in this jurisdiction. In my view, the issues presented are informed by settled principles of trial litigation, as well as clear precedents regarding appellate review.
I.
During the course of trial in this matter, there was increasingly hostile behavior between persons attending the trial on behalf of appellant and a group associated with the decedent. After a bench conference with both counsel, the judge ordered a procedure whereby appellant’s supporters were required — at the end of the day — to leave the courtroom before others who were attending the trial. Appellant was seated in the courtroom when the trial judge twice announced his decision (in open court) to both groups. At the conclusion of the trial, the jury found appellant guilty of manslaughter.
After his conviction, appellant, on direct appeal, asserted an evidentiary error and *1045also raised a sentencing question. Additionally, he alleged that he had been denied his right to a public trial. In affirming the conviction, a panel of this court addressed the latter issue (as well as the others) in an unpublished opinion. Littlejohn v. United States, No. 05-CF-359, Mem. Op. & J., at 1-2, 963 A.2d 167 (D.C. Nov. 17, 2008) ("Littlejohn I”). Citing Waller v. Georgia, 467 U.S. 39, 104 S.Ct. 2210, 81 L.Ed.2d 31 (1984), the panel reiterated the right of an accused to a public trial, but noted that not every closure of a courtroom is improper. Littlejohn I, supra, No. 05-CF-359, at 1. In addressing the question posed, the panel stated:
The Supreme Court has stated that the right [to a public trial] entitles the defendant “at the very least ... to have his friends, relatives and counsel present, no matter with what he may be charged.” ... Nonetheless, even “[t]he most basic rights of criminal defendants are subject to waiver,” and the Supreme Court has said that a defendant waives his right to a public trial by failing to object to the exclusion of members of the public from the courtroom. While we might hesitate to find a true waiver from mere silence (as opposed to a forfeiture allowing limited appellate review for plain error), appellant’s counsel actively participated with the court in crafting its solution to the serious problem posed by the presence of two hostile groups of spectators whose members previously had come to blows. Appellant not only did not object to the court’s solution, it appears his counsel actively supported (and may even have proposed) the concept of staggering the departure times of the two groups in order to minimize the fracas. “We have repeatedly held that a defendant may not take one position at trial and a contradictory position on appeal.” We conclude that appellant waived his objection to the trial court’s exclusion of his supporters.
Id. at 1-2 (internal citations omitted). Counsel for appellant in the direct appeal (also counsel in this appeal) later filed a motion alleging ineffective assistance of trial counsel.1 In this motion, counsel argued that trial counsel performed defi-ciently by failing to object to the exclusion order.
At the outset of a hearing on the motion, counsel stated that she intended to show that trial counsel performed deficiently by proposing the exclusion order “without consultation with [appellant].” She indicated that she planned on calling appellant to testify about “that specific issue.” The prosecution objected to this line of argument on the ground that counsel failed to include it in her written motion. The trial judge rejected the argument, because (a) he viewed the matter as resolved by the direct appeal, (b) he was “not sure how [the closure] prejudiced [appellant],” and (c) “this wasn’t raised earlier.” Counsel responded that she “understood] the court’s ruling.” Then, after hearing testimony relating to a different issue, the court denied relief.
II.
Counsel recognizes, as do we, that the record is silent as to whether appellant consented to the closure order or was ever consulted. The direct appeal panel made a similar observation. Id. at 1.
There are two primary reasons for requiring counsel to preserve issues for appellate review. If the trial court engages a *1046question, there is likely to be a better record for review and error may be avoided. Puckett v. United States, 556 U.S. 129, 140, 129 S.Ct. 1423, 173 L.Ed.2d 266 (2009) (“[T]he [trial] court if apprised of the claim will be in a position to adjudicate the matter in the first instance, creating a factual record and facilitating appellate review.”); Johnson v. United States, 387 A.2d 1084, 1089 (D.C.1978) (en banc) (“The reason for requiring timely exceptions ... [is] to give the trial court the opportunity to correct errors and omissions.”). Secondly, it is well understood that the rule requiring contemporaneous objection discourages counsel from taking a “second bite at the apple” on appeal should the trial court’s ruling prove unfavorable. Puckett, supra, 556 U.S. at 140, 129 S.Ct. 1423. For these reasons, it is a longstanding principle in trial court litigation that an advocate has a duty to preserve the issues for appellate review. Williams v. United States, 927 A.2d 1064, 1067 (D.C.2007) (quoting Cole v. United States, 478 A.2d 277, 280-81 (D.C.1984)). We appreciate the concern that may arise in the trial forum where the trial judge is not receptive to addressing a question; nonetheless, counsel has an obligation to preserve the issue in a respectful manner.2
When appellant’s counsel raised the public-trial question at the post-conviction evidentiary hearing, the trial judge deflected the question, relying in part on this court’s earlier decision. Although counsel sought to call appellant to testify whether he was consulted about the closure, she did not make any effort to proffer appellant’s testimony. Nor did she make a motion to reconsider the trial judge’s adverse ruling. And while counsel did offer appellant’s un-sworn statement (filed with the § 23-110 motion), that statement was silent on this point.3
In this appeal appellant has combined prior contentions, calling them “structural errors” and reverted to what seems a direct appeal. This is done, without a showing of cause, with the request to change the burden of proving prejudice. I conclude that appellant and his counsel have had ample opportunity to establish a factual predicate to support the present appeal. Accordingly, I would not remand for the purpose of giving them a “second bite at the apple.” Puckett, supra, 556 U.S. at 140, 129 S.Ct. 1423.
III.
Because appellant alleges a deficiency in performance by trial counsel — which is yet to be proven — it is urged that prejudice under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), should be presumed. This approach would, of course, change the established and customary burden of proceeding. Indeed, such a change raises broader concerns. Our statute, D.C.Code § 23-110 (2001), which provides a variety of grounds for collateral relief, like other similar statutes, is intended to supplement some of the purposes served by extraordinary common law writs.
The movant must make a strong showing of deficiency and unfairness in order to prevail. It is not a coincidence that the prejudice test for plain error, and Strickland prejudice, are essentially the same. *1047Thus, in this jurisdiction, we have made an express effort to articulate a difference between extraordinary remedies and direct appeals. See Wu v. United States, 798 A.2d 1083, 1089 (D.C.2002) (“Section 23-110 is not a substitute for a direct appeal.”); Head v. United States, 489 A.2d 450, 451 (D.C.1985) (“Where a defendant has failed to raise an available challenge to his conviction on direct appeal, he may not raise that issue on collateral attack unless he shows both cause for his failure to do so and prejudice as a result of his failure.”); Shepard v. United States, 533 A.2d 1278, 1280 (D.C.1987). Both this court and the Supreme Court have consistently and carefully differentiated between direct appeals and collateral attacks.
I am aware that there is a difference of views on this question among some of the federal courts of appeal, ie., Johnson v. Sherry, 586 F.3d 439, 447 (6th Cir.2009) (applying structural-error presumption of prejudice to an ineffective-assistance-of-counsel claim); Owens v. United States, 483 F.3d 48, 64-65 (1st Cir.2007) (presuming prejudice when counsel’s deficient performance resulted in a structural error); McGurk v. Stenberg, 163 F.3d 470, 475 (8th Cir.1998) (same). But other federal appellate courts have refused to subvert the Strickland test by presuming prejudice. See Hunt v. Houston, 563 F.3d 695, 705 n. 2 (8th Cir.2009) (“[A] finding of structural error does not obviate a petitioner’s obligation to show prejudice when attempting to overcome a state procedural default.”); Ward v. Hinsley, 377 F.3d 719, 725 (7th Cir.2004) (“[T]he procedural default doctrine does not seek to distinguish claims of trial error from claims of structural error.”).
On balance, our decisions in this area are premised on careful thought and decades of experience. Accordingly, I am not prepared to make the procedural changes in the area of collateral remedies which appellant urges. I would affirm.

. It is apparent from the record that this court’s opinion in Littlejohn I was rendered before the post-trial hearing in the trial court.


. See D.C. Rules of Prof'l Conduct R. 1.3 cmt. 1 (2007) ("This duty requires the lawyer to pursue a matter on behalf of a client despite opposition, obstruction, or personal inconvenience to the lawyer, and to take whatever lawful and ethical measures are required to vindicate a client's cause or endeavor.”).


. Appellate counsel omitted altogether the public-trial issue from her petition for rehearing from this court's decision in the direct appeal. Instead, she simply reiterated appellant’s evidentiary and sentencing arguments.